485 F.Supp.2d 21 (2007)
UNITED STATES of America, Plaintiff
v.
Juan SEGARRA-RIVERA, Defendant.
Criminal No. 03-188 (SEC).
United States District Court, D. Puerto Rico.
May 11, 2007.
Julie B. Mosley, Nathan Joseph Schulte, Aramis G. Rios, United States Attorney's Office, San Juan, PR, for Plaintiff.

ORDER
CASELLAS, Senior District Judge.
This case was remanded for the Court to hold an evidentiary hearing to determine whether the Defendant, Juan Segarra-Rivera, had been coerced by his attorney Rafael Anglada to enter a guilty plea, and whether he was thus entitled to withdraw such plea. See, United States of America v. Juan Segarra-Rivera, 473 F.3d 381 (1st Cir.2007)(Juan Segarra). The First Circuit ordered the Court to appoint new counsel to represent the Defendant and to hold a "full hearing on Segarra's pleawithdrawal motion." Id. at 387.
In compliance with the First Circuit's mandate, the Court appointed attorney Ignacio Fernández-De-Lahongrais[1] to represent the Defendant, and held an evidentiary hearing to entertain his plea withdrawal motion. At said hearing, the Court heard from various witnesses, including: (1) the Defendant; (2) his previous counsel, attorney Francisco M. Dolz and Rafael Anglada; (3) Laura Maldonado, attorney for Efraín Segarra (member of the conspiracy charged against Defendant); and (4) Mr. Alex Torres, Special Agent for Immigration and Custom Enforcement (ICE). See, Dockets ## 425 & 426. At some point during the hearing, attorney Fernández informed the Court that his client had expressed concerns regarding his quest to withdraw his guilty plea. The Court then instructed counsel for Defendant to advise his client of the consequences of each course of action and to inform the Court if, at any time, Defendant decided to withdraw his motion.
Having put on all their evidence, both Counsel for the Defendant and the Government rested. The Court then ordered both parties to file briefs within ten days after the conclusion of the hearing, that is before April 28, 2007. See, Docket # 426. On April 27, 2007, Defendant filed a motion for extension of time to submit the memorandum of law, request which was granted. See, Dockets ## 428 & 429. On May 1, 2007, the Defendant filed a Motion requesting leave from the Court to withdraw his prior motions to withdraw his *22 guilty plea. The motion stated that the Defendant no longer wished "to pursue his request to withdraw his guilty plea and go to trial, [instead] [h]e wishes to continue serving his sentence as originally ordered by [the] court." Docket # 430, p. 2. In view of the Defendant's motion, and having received no objection from the Government, the Court scheduled a hearing for today in order to ascertain that he understands the consequences of withdrawing his previous request and that his action is voluntary.
Upon questioning Defendant about his instant request, the Court finds that he has devoted serious thought to this matter and has voluntarily chosen to abandon his prior request to withdraw his guilty plea. Finding no fault with Defendant's decision to change course and finish serving his sentence, thereby avoiding the risks of facing trial, his motion at Docket # 430 is hereby GRANTED.
Although by granting Defendant's motion the Court need not issue an opinion on the merits of his prior motion to withdraw, we feel it is incumbent upon us to comment on the legal representation provided by attorney Rafael Anglada to the Defendant. Counsel Anglada is a well respected member of this Court's criminal bar and has a well earned reputation for zealous and competent legal representation in even the most difficult cases. After hearing attorneys Dolz and Anglada testify at the evidentiary hearing, the Court concludes that attorney Anglada's representation of Defendant in this case fully complied with the highest ethical and professional standards. The Court appointed Mr. Anglada in this case after Mr. Dolz voluntarily withdrew. Mr. Anglada assumed the representation of the Defendant under difficult circumstances. He performed his legal duties well and the Court is grateful. The Court has made these additional comments because it is important that the record be clear that attorney Anglada, like attorney Dolz before him, represented Defendant in a professional and ethical manner.
SO ORDERED.
NOTES
[1]  The First Circuit recommended that said counsel be assigned to the case in view of the fact that he had already represented the Defendant in his appeal.